DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The QPIDS filed 3/10/2021 is entered and fully considered. The copending prosecution and reference are directed to a porous conductive carbon scaffold that incorporates a sulfur. However, the references are not directed to the particular method of vapor deposition using a liquid sulfur reservoir in a chamber.
Allowable Subject Matter
	Claims 1-11, 13, and 36-43 are allowed.
	The reasons for allowance are the same as previously indicated and are repeated below.
	The examiner was unable to find prior art teaching the vapor deposition of a monoclinic phase sulfur on a porous substrate from a liquid sulfur reservoir. The examiner also could not find prior art teaching deposition on a non-conductive porous substrate. Accordingly, the amended independent claims are allowed and the depending claims are allowed by virtue of dependency.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUSTIN MURATA/Primary Examiner, Art Unit 1712